815 So. 2d 745 (2002)
Raymond Edward BARNES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-0084.
District Court of Appeal of Florida, First District.
May 2, 2002.
Rehearing Denied June 17, 2002.
Nancy A. Daniels, Public Defender and Kathleen Stover, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General and Robert L. Martin, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED.
*746 See State v. Medlin, 273 So. 2d 394 (Fla. 1973); Reed v. State, 783 So. 2d 1192 (Fla. 1st DCA), rev. granted (Fla. Oct. 16, 2001).
BOOTH, BROWNING and POLSTON, JJ. concur.